MANDATE

                  The Fourteenth Court of Appeals
                                NO. 14-14-00438-CV

Eric Ndubueze Ufom, Appellant                Appealed from the 113th District Court
                                             of Harris County. (Tr. Ct. No. 2011-
v.                                           70277). Opinion delivered Per Curiam.
West Wynde Health Services, Inc.,
Gladys Ibik and John Ibik, Appellees


TO THE 113TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:
       Before our Court of Appeals on September 4, 2014, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its order in
these words:

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on May 21, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Eric Ndubueze Ufom.


      We further order this decision certified below for observance.
        WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things have it duly recognized, obeyed, and executed.
        WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth Court
of Appeals, with the Seal thereof affixed, at the City of Houston, March 6, 2015.